Case: 13-60743      Document: 00512710326         Page: 1    Date Filed: 07/24/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 13-60743
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            July 24, 2014
PARESH BHAI RABARI,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Petitioner

v.

ERIC H. HOLDER, JR., U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A205 196 047


Before SMITH, WIENER, and ELROD, Circuit Judges.
PER CURIAM: *
       Petitioner Paresh Bhai Rabari petitions for review of the order of the
Board of Immigration Appeals (BIA) that dismissed his appeal from the order
of the immigration judge (IJ) denying as untimely his motion to reopen removal
proceedings. Motions to reopen are disfavored, and the moving party must
carry a heavy burden. Altamirano-Lopez v. Gonzales, 435 F.3d 547, 549 (5th
Cir. 2006). The denial of such a motion is reviewed “under a highly deferential


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-60743      Document: 00512710326   Page: 2   Date Filed: 07/24/2014


                                 No. 13-60743

abuse-of-discretion standard.”    Id. (internal quotation marks and citation
omitted).
      A motion to reopen must be filed within 90 days of the date on which the
final administrative decision is issued. 8 U.S.C. § 1229a(c)(7)(C)(i). An alien
is not bound by this time limit, however, if the motion is made for purposes of
applying for asylum or for withholding of removal “based on changed country
conditions arising in the country of nationality or the country to which removal
has been ordered, if such evidence is material and was not available and would
not have been discovered or presented at the previous proceeding.”
§ 1229a(c)(7)(C)(ii).
      Rabari does not contest that he failed to file his motion within the 90-
day time limit. See § 1229a(c)(7)(C)(i). Although he cites new evidence not
contained in the administrative record to show a change of country conditions
in India, we may not consider this evidence. See Hernandez-Ortez v. Holder,
741 F.3d 644, 647 (5th Cir. 2014). To the extent that Rabari has not otherwise
abandoned his appeal through his failure to brief his arguments adequately,
see Soadjede v. Ashcroft, 324 F.3d 830, 833 (5th Cir. 2003), his conclusonal
assertions that his motion to reopen should have been granted are wholly
insufficient to show that the BIA abused its discretion. See Altamirano-Lopez,
435 F.3d at 549. His petition for review is DENIED.




                                       2